DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on June 29, 2022. Claims 6, 21 and 28 have been amended, and claims 1-5, 11, 13-20, 26 and 33 have been canceled. 
Currently claims 6-10, 12, 21-25 and 27-32 are pending, and Claim 6, 21 and 28 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claims 6, 21 and 28 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 6-10, 12, 21-25 and 27-32 is maintained.


Response to Arguments
Applicant’s amendments filed on June 29, 2022 have been fully considered but are not persuasive.

In the Remarks on page 9, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the Office Action merely isolating the hardware components of the claim and stating that they do not improve the functioning of the computer is too narrow of an interpretation of the Prong Two analysis.
In response to Applicant’s argument, the Examiner respectfully disagrees. The Prong Two analysis is to determine if the claim recites additional elements or combination of elements, beyond the abstract idea, that integrate the exception into a practical application of the exception. Further, in order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, claim 6 recites the additional elements of “a computing system”, “a plurality of graphical user interfaces”, “client devices”, “one or more external computing system”, “a machine learning module”, and “an internet protocol (IP) address”. However, the Specification discloses these additional elements at a high level of generality, for example, “Computing system 802 may include a processor 804, a memory 806, a storage 808, and a network interface 810; The content that is displayed to a user of computing system 802 may be transmitted from computing system 825 to computing system 802, and subsequently processed by application 816 for display through a graphical user interface (GUI) of computing system 802.” (See ¶ 102-105). Thus, these additional elements whether considered individual or as an ordered combination are no more than generic computer components that link the abstract idea to a technical environment, at best, these additional elements may perform the generic computer functions such as receiving, displaying, storing, manipulating, and transmitting information over a network. The machine learning model is also recited as a generic component configured to adjust an initial home value estimate for a home by performing the abstract idea steps as discussed in Prong One. For example, generating a modified home value estimate and analyzing the aggregated responses to identify one or more biases in the aggregated response can be performed as mental processes. Especially when there is no steps of training a machine learning model are recited in the claim, the functioning of the machine learning model itself is not get improved.

In the Remarks on page 12, Applicant argues that Cunningham provides that various kinds of messages may be sent between devices 14 vis system 12, such as in the format of an email…may include an interface by which the buyer selects among pre-composed options to communicate. Such messaging between users is not equivalent to the claimed subject matter. For example, at no point do the message capture or convey “a desired characteristic preference of a type of desired characteristic among the desired characteristics for the home.” Further, at no point are the message utilized in the context of a machine learning module generation process.
In response to Applicant’s argument, the Examiner respectfully disagrees. Cunningham discloses a property-messaging system may allow a buyer to communicate with a property owner; the property-message system may send an interface (e.g., such as a webform sent to device 14); the property-message system 12 may send the buyer’s user device 14 a list of responsive properties indicating whether the properties are for sale or rent with various other facts about the property (e.g., the size, estimated value, taxes, and the like; attributes of property like size, room count, bathroom count, garage, school district); the buyer can compose a message by selecting among each list (see ¶ 27-30, ¶ 39: the system encompasses generating a plurality of graphical user interfaces (e.g., webform, email, text message), and allows a buyer to select the pre-composed options (desired characteristics such as size, room count, bathroom count, whether it has a garage).
Further, Cunningham discloses the embodiments may iteratively adjust other machine learning models to reduce the error function because model optimization is expected to be relatively computationally time and resource intensive, the training routing may be run in advance or when the model is used (see ¶ 69).
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Cunningham teaches the limitation in the form of Applicant claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10, 12, 21-25 and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 6-10 and 12 are directed to a method for home value estimate, which falls within the statutory category of a process; Claims 21-25 and 27 are directed to a system comprising a processor and a memory, which falls within the statutory category of a machine; and claims 28-32 are directed to a non-transitory computer-readable medium including instructions, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 6 recites the abstract idea is described by the limitations:
A method of crowdsourcing a home value estimate, comprising:
generating… a machine learning model to adjust an initial home value estimate,
generating… a series of questions evaluating desired characteristics of a home;
prompting… users to select a desired characteristic…;
receiving… a plurality of responses from the users, wherein each response is associated with a desired characteristic preference of a type of desired characteristic among the desired characteristics of the home;
aggregating… the plurality of responses based on the type of desired characteristic to which each response corresponds;
learning…how to adjust the initial home value estimate for a home based on the aggregated plurality of response;
receiving…an initial home value estimate for a first home;
generating…a modified home value estimated…;
identifying… a first characteristic associated with the first home;
determining… that the first characteristic corresponds to a first type of desired characteristic;
determining… that the first characteristic is a highly desired characteristic preference based on the aggregated responses corresponding to the first type of desired characteristic; 
analyzing…the aggregated responses to identify one or more biases in the aggregated responses; and
modifying… the initial home value estimate to a modified home value estimate based on the determining and the one or more biases; and
outputting the modified home value estimate.
Claims 7-9 recite the desired characteristics and the series of questions; and
Claims 10 and 12 recite the similar limitations of:
identifying…a user profile a user profile corresponding to a received response;
 identifying…a location of a user corresponding to the user profile…;
analyzing…the user profile to identify determine whether the user is biased toward a geographical location proximate the location;
adjusting an impact of the user’s received response on the initial home value estimate…;
generating…an application programming interface linking functionality of the computing system to one or more third party financial institutions; and
providing access…to one or more home value estimates.
The claims as a whole describes the concept of collecting users preferences regarding characteristics of homes in order to estimate a home value and modify a home value estimate, which represents a fundamental economic practice, commercial interactions including marketing activity (i.e., determining real-estate value by evaluating consumer preferences, similar to offer-based price optimization) as well as business relations (i.e., processing real estate valuations, where the business relation is the relationship between a seller or financial institution and potential home buyers), and managing interactions between people (i.e., prompting users to select…, receiving responses from the users).  The claims recite the judicial exceptions of “certain methods of organizing human activity” involving fundamental economic practices (including hedging, insurance, mitigating risk), and commercial or legal interactions (including agreements in the form of contracts, legal obligations, business relations). See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea). The mere nominal recitations of generic computer components (e.g., computer server, a processor, remote administrator device, and a distributed communication network) do not take the claims out of the methods of organizing human activity grouping. For example, the Specification discloses these additional elements at a high level of generality, for example, “Computing system 802 may include a processor 804, a memory 806, a storage 808, and a network interface 810; The content that is displayed to a user of computing system 802 may be transmitted from computing system 825 to computing system 802, and subsequently processed by application 816 for display through a graphical user interface (GUI) of computing system 802.” (See ¶ 102-105); and “the system [machine learning model] is able to adjust the baseline home value estimate to generate a modified home value estimate” (see ¶ 35; a person is able to adjust the baseline home value). Accordingly, the claims recite an abstract idea. See 2019 Guidance, 84 Fed. Reg. 52.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
Beyond the abstract idea, the claims recite the additional elements of “a computing system”, “a plurality of graphical user interfaces”, “client devices”, “one or more external computing system”, “a machine learning module”, and “an internet protocol (IP) address”.  None of these additions reflects an improvement to the functioning of a computer, or another technology or technical field because the focus of the claim is not on such an improvement in the computers as tools, but on certain independently abstract idea that use the computers as tools.” Electric Power Group, 830 F.3d at a1354; See also MPEP § 2106.05(f). Thus, these additional elements are recited at a high level of generality and are invoked merely as tools for performing generic computer functions. For example, the Specification discloses these additional elements at a high level of generality, for example, “Computing system 802 may include a processor 804, a memory 806, a storage 808, and a network interface 810; The content that is displayed to a user of computing system 802 may be transmitted from computing system 825 to computing system 802, and subsequently processed by application 816 for display through a graphical user interface (GUI) of computing system 802.” (See ¶ 102-105); and “the system [machine learning model] is able to adjust the baseline home value estimate to generate a modified home value estimate” (see ¶ 35; a person is able to adjust the baseline home value). Accordingly, these additional elements or the combination of elements do not integrate the recited judicial exception into a practical application. See 2019 Revised Guidance at 54-55. The claim is directed to an abstract idea, the analysis proceeds to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a computing system”, “a plurality of graphical user interfaces”, “client devices”, “one or more external computing system”, “a machine learning module”, and “an internet protocol (IP) address”. These additional elements are generic components that link the abstract idea to a technical environment and using a computing system for receiving/sending information between a client device is directed to insignificant extra- or post-solution activity for data gathering. See Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (Merely selecting information by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.”); In re TLI Commc’s LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (“[T]he claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner” and methods of organizing human activity); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372–73 (Fed. Cir. 2011) (steps of obtaining information about credit card transactions can be performed by a human reading records of transactions from a preexisting database as can making a map of credit card numbers and comparing the map to transactions at an IP address that use different cards of different users to identify fraud). The Specification discloses these additional elements at a high level of generality, for example, The computing system prompts one or more users to select a characteristic by transmitting the graphical user interfaces to one or more client device associated with the one or more users, the computing system receives one or more responses from the one or more user, and receives an initial home value estimate from one or more external computing system (see ¶ 8); Client device 102 may be a mobile device, a tablet, a desktop computer, or any computing system (see ¶ 41); and the machine learning module 120 may receive, input, one or more streams of activity associated with specific trusted user that have loyalty accounts with organization computing system 104 (see ¶ 45). At best, the computing system may generate (displaying) a plurality of graphical user interfaces via client devices, receiving/transmitting information from/to one or more external computing systems. However, functions of receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) However, functions of receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)).
For the foregoing reasons, claims 6-10 and 12 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 21-25 and 27, and 28-32 parallel claims 6-10 and 12 —similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 12, 21-25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al., (US 2016/0314425 A1; hereinafter “Cunningham”), and in view of Avrahami et al., (US 2020/0402116 A1, hereinafter “Avrahami”).
Regarding Claim 6, Cunningham discloses a method of crowdsourcing a home value estimate (see Title), comprising:
generating, by a computer system (see ¶ 24), a machine learning model to adjust an initial home value estimate for a home (see ¶ 69, ¶ 76) by:
generating a plurality of graphical user interfaces, each graphical user interface of the plurality of graphical user interfaces comprising a series of questions evaluating desired characteristics for a respective home (see ¶ 28-30, ¶ 39, ¶ 72);
prompting users to select a desired characteristic by causing the plurality of graphical user interfaces to be displayed via client devices with a third party webpage (see ¶ 28-30, ¶ 37, ¶ 46, ¶ 56);
receiving a plurality of responses from the users, wherein each response is associated with a desired characteristic preference of a type of desired characteristic among the desired characteristics for the home, wherein a desired characteristic preference corresponds to an attribute of the home (see Fig. 2; ¶ 30, ¶ 36, ¶ 48, ¶ 56-58);
aggregating the plurality of responses based on the type of desired characteristic to which each response corresponds (see ¶ 39, ¶ 60-61, ¶ 70-72);
learning, by the machine learning module (see ¶ 69), how to adjust the initial home value estimate for a home based on the aggregated plurality of responses (see ¶ 68-69, ¶ 81);  
receiving, by the computing system from one or more external computing systems, an initial home value estimate for a first home (see Fig. 4; ¶ 11, ¶ 41, ¶ 71, ¶ 101); and
generating, by the computer system via the machine learning model (see ¶ 69), a modified home value estimate based on the initial home value estimate and the aggregated response by:
identifying a first characteristic associated with the first home (see ¶ 36-37, ¶ 48);
determining that the first characteristic corresponds to a first type of desired characteristic (see ¶ 36, ¶ 50-51);
determining that the first characteristic is a highly desired characteristic preference based on the aggregated responses corresponding to the first type of desired characteristic based on the learning (see ¶ 28, ¶ 36, ¶ 39); 
analyzing, by a bias model of the machine learning model, the aggregated responses to identify one or more biases in the aggregated responses (see ¶ 53, ¶ 60-61, ¶ 64, ¶ 79-80).

Cunningham discloses compare the subsequent sale prices for the corresponding properties to determine an accuracy estimate; calculating the differences between the sale prices and the estimates; and change the property values of the old estimates  (see ¶ 53, ¶ 76, ¶ 79-80).
Cunningham does not explicitly disclose the following limitations; however, Avrahami in an analogous art for real estate value estimation discloses
modifying the initial home value estimate to a modified home value estimate based on the determining and the one or more biases (see ¶ 21-25, ¶ 176); and
outputting, by the computing system, the modified home value estimate (see ¶ 80, ¶ 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cunningham to include the teaching of Avrahami in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution to maximizing the profitability. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim  21, Cunningham discloses a system of crowdsourcing a home value estimate (see Title), comprising:
a processor (see Fig. 6);
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations (see Fig. 6; ¶ 13), comprising:
generating a machine learning model to adjust an initial home value estimate for a home (see ¶ 69, ¶ 76) by:
generating a plurality of graphical user interfaces, each graphical user interface of the plurality of graphical user interfaces comprising a series of questions evaluating desired characteristics for a respective home (see ¶ 28-30, ¶ 39, ¶ 72);
prompting users to select a desired characteristic by causing the plurality of graphical user interfaces to be displayed via client devices with a third party webpage (see ¶ 28-30, ¶ 37, ¶ 46, ¶ 56);
receiving a plurality of responses from the users, wherein each response is associated with a desired characteristic preference of a type of desired characteristic among the desired characteristics for the home, wherein a desired characteristic preference corresponds to an attribute of the home (see Fig. 2; ¶ 30, ¶ 36, ¶ 48, ¶ 56-58);
aggregating the plurality of responses based on the type of desired characteristic to which each response corresponds (see ¶ 39, ¶ 60-61, ¶ 70-72); and
learning, by the machine learning module (see ¶ 69), how to adjust the initial home value estimate for a home based on the aggregated plurality of responses (see ¶ 68-69, ¶ 81);  
receiving, from one or more external computing systems, an initial home value estimate for a first home (see Fig. 4; ¶ 11, ¶ 41, ¶ 71, ¶ 101); and
generating, via the machine learning model (see ¶ 69), a modified home value estimate based on the initial home value estimate and the aggregated response by:
identifying a first characteristic associated with the first home (see ¶ 36-37, ¶ 48);
determining, by the machine learning model, that the first characteristic corresponds to a first type of desired characteristic (see ¶ 36, ¶ 50-51);
determining, by the machine learning model, that the first characteristic is a highly desired characteristic preference based on the aggregated responses corresponding to the first type of desired characteristic based on the learning (see ¶ 28, ¶ 36, ¶ 39); 
analyzing, by a bias model of the machine learning model, the aggregated responses to identify one or more biases in the aggregated responses (see ¶ 53, ¶ 60-61, ¶ 64, ¶ 79-80).
Cunningham discloses compare the subsequent sale prices for the corresponding properties to determine an accuracy estimate; calculating the differences between the sale prices and the estimates; and change the property values of the old estimates  (see ¶ 53, ¶ 76, ¶ 79-80).
Cunningham does not explicitly disclose the following limitations; however, Avrahami in an analogous art for real estate value estimation discloses
modifying, by the computing system, the initial home value estimate to a modified home value estimate based on the determining and the one or more biases (see ¶ 21-25, ¶ 176); and 
outputting the modified home value estimate (see ¶ 80, ¶ 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cunningham to include the teaching of Avrahami in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution to maximizing the profitability. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 28, Cunningham discloses a non-transitory computer readable medium including one or more sequences of instructions, that, when executed by one or more processors (see Fig. 6, ¶ 12-13), cause the one or more processors to perform operations comprising;
generating, by a computer system (see ¶ 24), a machine learning model to adjust an initial home value estimate for a home (see ¶ 69, ¶ 76) by:
generating a plurality of graphical user interfaces, each graphical user interface of the plurality of graphical user interfaces comprising a series of questions evaluating desired characteristics for a respective home (see ¶ 28-30, ¶ 39, ¶ 72);
prompting users to select a desired characteristic by causing the plurality of graphical user interfaces to be displayed via client devices with a third party webpage (see ¶ 28-30, ¶ 37, ¶ 46, ¶ 56);
receiving a plurality of responses from the users, wherein each response is associated with a desired characteristic preference of a type of desired characteristic among the desired characteristics for the home, wherein a desired characteristic preference corresponds to an attribute of the home (see Fig. 2; ¶ 30, ¶ 36, ¶ 48, ¶ 56-58);
aggregating the plurality of responses based on the type of desired characteristic to which each response corresponds (see ¶ 39, ¶ 60-61, ¶ 70-72); and
learning, by the machine learning module (see ¶ 69), how to adjust the initial home value estimate for a home based on the aggregated plurality of responses (see ¶ 68-69, ¶ 81);  
receiving, by the computing system from one or more external computing systems, an initial home value estimate for a first home (see Fig. 4; ¶ 11, ¶ 41, ¶ 71, ¶ 101); and
generating, by the computer system via the machine learning model (see ¶ 69), a modified home value estimate based on the initial home value estimate and the aggregated response by:
identifying a first characteristic associated with the first home (see ¶ 36-37, ¶ 48);
determining that the first characteristic corresponds to a first type of desired characteristic (see ¶ 36, ¶ 50-51);
determining that the first characteristic is a highly desired characteristic preference based on the aggregated responses corresponding to the first type of desired characteristic based on the learning (see ¶ 28, ¶ 36, ¶ 39); 
analyzing, by a bias model of the machine learning model, the aggregated responses to identify one or more biases in the aggregated responses (see ¶ 53, ¶ 60-61, ¶ 64, ¶ 79-80).
Cunningham discloses compare the subsequent sale prices for the corresponding properties to determine an accuracy estimate; calculating the differences between the sale prices and the estimates; and change the property values of the old estimates  (see ¶ 53, ¶ 76, ¶ 79-80).
Cunningham does not explicitly disclose the following limitations; however, Avrahami in an analogous art for real estate value estimation discloses
modifying the initial home value estimate to a modified home value estimate based on the determining and the one or more biases (see ¶ 21-25, ¶ 176); and 
outputting, by the computing system, the modified home value (see ¶ 80, ¶ 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cunningham to include the teaching of Avrahami in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution to maximizing the profitability. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 7, 22, and 29, Cunningham discloses the method/system/medium, wherein the desired characteristics comprise a number of bedrooms, a number of bathrooms, square footage, neighborhood crime rate, asbestos, lead paint, types of appliances, outdoor space, parking availability, location, and type of heating, ventilation, and cooling system (see ¶ 36, ¶ 39, ¶ 66, ¶ 72).
In addition, claims 7, 22 and 29 merely describing the actual content of the desired characteristics is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding Claims 8, 23, and 30, Cunningham discloses the method/system/medium, wherein the series of questions are represented as a series of photographs, wherein each photograph in the series of photographs corresponds to the desired characteristic (see ¶ 40, ¶ 45, ¶ 72).
In addition, claim 8, 23 and 30 merely characterizing the series of questions is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

     Regarding Claims 9, 24, and 31, Cunningham discloses the method/system/medium,
wherein the series of questions are presented as part of a challenge-response test (see ¶ 39).
In addition, claim 9, 24 and 31 merely characterizing the series of questions is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding Claims 10, 25, and 32, Cunningham discloses the method/system/medium, wherein analyzing, by the bias module of the machine learning module, the aggregated responses to identify the one or more biases in the aggregated responses comprises:
identifying, by the computing system, a user profile corresponding to a received response (see ¶ 40, ¶ 46);
identifying, by the computing system, a location of a user corresponding to the user profile based on an internet protocol (IP) address of the client device associated with the user (see ¶ 41, ¶ 45, ¶ 71,¶ 89-90);
analyzing, by the computing system, the user profile to identify one or more biases associated with the user profile (see ¶ 46, ¶ 53-54); and
adjusting, by the computing system, an impact of the user’s received response on the initial home value estimate based on determining that the first home is within the geographical location proximate the location of the user (see ¶ 28, ¶ 47, ¶ 61-63, ¶ 66).

Regarding Claims 12 and 27, Cunningham discloses the method/system/medium, further comprising: 
generating, by the computing system, an application programming interface linking functionality of the computing system to one or more third party financial institutions (see ¶ 47, ¶ 97); and
providing access, by the computing system to the one or more third party financial institutions, to one or more home value estimates (see ¶ 47, ¶ 97).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gross (US 2016/0048934) discloses a system and method for home rating and assessment comprising identifying, analyzing, and rating feature of properties.
 Samson et al., (US 2015/0324940) discloses a method for construction estimating in real-time, virtual, and transparent to both the customer and the manufacturer.
Cheng et al., (US 2014/0316999) discloses a method for automatically determining a current value for a real estate property and using a home valuation model to determine a refined automatic estimated market value of a subject home and adjust the initial automatic estimated market value of the subject home. 
“Models and Algorithms for Crowdsourcing Discovery”, by Siamak Faridani, Industrial Engineering and Operations Research in the Graduation Division at University of California, Berkeley, Fall 2012.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624